Exhibit 10.6

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into on and as of
October 26, 2009, by and between LIGAND PHARMACEUTICALS INCORPORATED, a Delaware
corporation (“Parent”), and the undersigned stockholder (“Stockholder”) of
METABASIS THERAPEUTICS, INC., a Delaware corporation (the “Company”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Moonstone
Acquisition, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), the Company and David F. Hale, as Stockholders’
Representative are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into the
Company (the “Merger”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Merger Agreement.

B. As of the date hereof, Stockholder is the direct, indirect and/or beneficial
owner of certain shares of Company common stock as is indicated on the signature
page to this Agreement.

C. As a material inducement to enter into the Merger Agreement, Parent desires
Stockholder to agree, and Stockholder is willing to agree, to vote the Shares
(as defined in Section 1.1 below), and such other shares of common stock of the
Company over which Stockholder has voting power, on the terms and subject to the
conditions set forth in this Agreement.

In consideration of the foregoing and the representations, warranties, covenants
and agreements set forth in this Agreement, the parties agree as follows:

1. VOTING OF SHARES.

1.1 Shares. The term “Shares” shall mean all issued and outstanding shares of
Company Common Stock owned of record and/or beneficially owned (all references
herein to beneficial ownership are to beneficial ownership as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) by Stockholder
or over which Stockholder exercises sole voting power, in each case, as of the
date of this Agreement; provided, however, Shares does not include any
Company-issued options or warrants to purchase or rights to subscribe for or
otherwise acquire any securities of the Company (the “Options and Warrants”)
owned of record and/or beneficially owned by Stockholder or over which
Stockholder exercises voting power. Stockholder agrees that any shares of common
stock of the Company that Stockholder purchases or with respect to which
Stockholder otherwise acquires beneficial ownership after the date of this
Agreement and before the termination of this Agreement pursuant to Section 5
below shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Shares as of the date hereof.

1.2 Agreement to Vote Shares. Stockholder hereby covenants and agrees that
during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 5 hereof, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of the Company, however called, and in any action by written
consent of the stockholders of the Company, Stockholder shall appear at the
meeting or otherwise cause any and all Shares to be counted as present thereat
for purposes of establishing a quorum and vote (or cause to be voted) any and
all Shares: (i) in favor of the approval of the Merger and adoption of the
Merger Agreement; (ii) against any Acquisition Proposal or Superior Proposal;
and (iii) except as otherwise agreed to in writing in advance by Parent, against
any proposal or transaction which would reasonably be expected to



--------------------------------------------------------------------------------

prevent or delay the consummation of the Merger or the Merger Agreement.
Stockholder further agrees not to enter into any agreement or understanding with
any person or entity the effect of which would be materially inconsistent with
or violative of any provision contained in this Section 1.2. Notwithstanding
anything to the contrary contained herein, nothing in this Agreement shall be
construed to limit or restrict the Stockholder or any designee, employee,
representative or affiliate of the Stockholder who is a director or officer of
the Company or any subsidiary of the Company from acting in such person’s
capacity as a director or officer of the Company or any subsidiary of the
Company (it being understood that this Agreement shall apply to Stockholder
solely in Stockholder’s capacity as a stockholder of the Company) or voting in
Stockholder’s sole discretion on any matter other than those matters referred to
in the first sentence of this Section 1.2. Stockholder hereby waives, and agrees
not to assert or perfect, any dissenters’ rights or any similar rights that it
may have by virtue of ownership of the Shares.

1.3 Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent a proxy in the form attached hereto as
EXHIBIT A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares, subject to the other terms of
this Agreement.

1.4 Adjustments Upon Changes in Capitalization. In the event of any change in
the number of issued and outstanding Shares by reason of any stock split,
reverse split, stock dividend (including any dividend or distribution of
securities convertible into Shares), combination, reorganization,
recapitalization or other like change, conversion or exchange of shares, or any
other change in the corporate or capital structure of the Company, the term
“Shares” shall be deemed to refer to and include the Shares as well as all such
stock dividends and distributions and any shares into which or for which any or
all of the Shares may be changed or exchanged.

2. TRANSFER AND OTHER RESTRICTIONS. Stockholder represents, covenants and agrees
that, except for the proxy granted in Section 1.3 hereof and as contemplated by
this Agreement: (i) Stockholder shall not, directly or indirectly, during the
period commencing on the date hereof and continuing until this Agreement
terminates pursuant to Section 5 hereof, offer for sale or agree to sell,
transfer, tender, assign, pledge, hypothecate or otherwise dispose of or enter
into any contract, option or other arrangement or understanding with respect to,
or consent to, the offer for sale, sale, transfer, tender, pledge,
hypothecation, encumbrance, assignment or other disposition of, or create any
Encumbrance of any nature whatsoever with respect to, any or all of the Shares
or any interest therein; (ii) Stockholder shall not grant any proxy or power of
attorney, or deposit any Shares into a voting trust or enter into a voting
agreement or other arrangement, with respect to the voting of Shares (each a
“Voting Proxy”) except as provided by this Agreement; and (iii) Stockholder has
not granted, entered into or otherwise created any Voting Proxy which is
currently (or which will hereafter become) effective, and if any Voting Proxy
has been created, such Voting Proxy is hereby revoked. Notwithstanding the
foregoing, Stockholder may transfer or otherwise dispose of any Shares (A) in
open market resale transactions (e.g. in a transaction in which there have been
no discussions, agreements or understandings between the seller and the buyer or
their respective agents or representatives and in connection with which no
solicitation of buyers or offers to buy has occurred) with respect to resales of
any Shares, (B) as a bona fide gift or gifts, provided that it shall be a
condition to such transfer that each donee thereof executes and delivers to
Parent (1) an agreement with Parent in the form of this Agreement and (2) an
irrevocable proxy in the form attached hereto as EXHIBIT A, in each case with
respect to any and all Shares so transferred and (C) to Permitted Transferees,
provided that it shall be a condition to the allowability of such transfer that
at or before the time of the transfer each Permitted Transferee thereof executes
and delivers to Parent (1) an agreement with Parent in the form of this
Agreement and (2) an irrevocable proxy in the form attached hereto as EXHIBIT A,
in each case with respect to any and all Shares so transferred. For purposes of
this Section 2, “Permitted Transferee” means (a) a spouse, lineal descendant or
antecedent, brother or sister, adopted child or grandchild or the spouse of any
child, adopted



--------------------------------------------------------------------------------

child, grandchild or adopted grandchild of the Stockholder, (b) any trust, the
beneficiaries of which include only the persons named in clause (a), or (c) any
corporation, limited liability company or partnership, the stockholders, members
and general or limited partners of which include only the persons named in
clause (a).

3. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER. Stockholder represents and
warrants to Parent that:

3.1 Authority; Validity. Stockholder has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Stockholder
and the consummation by Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of
Stockholder. This Agreement has been duly executed and delivered by Stockholder.
If this Agreement is being executed in a representative or fiduciary capacity
with respect to Stockholder, the person signing this Agreement has full power
and authority to enter into and perform this Agreement.

3.2 Non-Contravention. The execution, delivery and performance of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof will not, contravene, conflict with, or
result in any violation of, breach of or default by (with or without notice or
lapse of time, or both) Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any Encumbrance upon any of the properties or assets of
Stockholder under, any provision of (i) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to Stockholder or to which
Stockholder is a party or (ii) any judgment, order, decree, statute, law,
ordinance, injunction, rule or regulation applicable to Stockholder or any of
Stockholder’s properties or assets, other than any such conflicts, violations,
defaults, rights, or Encumbrances that, individually or in the aggregate, would
not impair the ability of Stockholder to perform Stockholder’s obligations
hereunder or prevent, limit or restrict in any respect the consummation of any
of the transactions contemplated hereby. There is no beneficiary or holder of a
voting trust certificate or other interest of any trust of which Stockholder is
settlor or trustee or any other person or entity, including any Governmental
Entity, whose consent, approval, order or authorization is required by or with
respect to Stockholder for the execution, delivery and performance of this
Agreement by Stockholder or the consummation by Stockholder of the transactions
contemplated hereby.

3.3 Litigation. As of the date hereof, there is no action pending, or to the
knowledge of Stockholder, threatened with respect to Stockholder’s ownership of
the Shares, nor is there any judgment, decree, injunction or order of any
applicable Governmental Entity or arbitrator outstanding which would prevent the
carrying out by Stockholder of his obligations under this Agreement or any of
the transactions contemplated hereby, declare unlawful the transactions
contemplated hereby or cause such transactions to be rescinded.

3.4 Title. As of the date hereof, Stockholder is the beneficial owner of the
Shares indicated on the signature page hereto, which, on and as of the date
hereof, are free and clear of any Encumbrances that, individually or in the
aggregate, would impair the ability of Stockholder to perform Stockholder’s
obligations hereunder or prevent, limit or restrict in any respect the
consummation of any of the transactions contemplated hereby. As of the date
hereof, the number of Shares, Options and Warrants set forth on the signature
page hereto are the only Shares or options or warrants to purchase or rights to
subscribe for or otherwise acquire any securities of the Company owned of record
or beneficially owned by Stockholder or over which Stockholder exercises voting
power and, except as set forth on such signature page, Stockholder holds no
options or warrants to purchase or rights to subscribe for or otherwise acquire
any securities of the Company and has no other interest in or voting rights with
respect to any securities of the Company.



--------------------------------------------------------------------------------

3.5 Power. Stockholder has (or, in the case of future-exercised Options and
Warrants, will upon the exercise thereof have) sole voting power and sole power
to issue instructions with respect to the matters set forth in Section 1 and
Section 2 hereof and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

4. REPRESENTATIONS AND WARRANTIES OF PARENT. Parent represents and warrants to
Stockholder that:

4.1 Authority; Validity. Parent has all requisite capacity, power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and the
consummation by Parent of the transactions contemplated hereby have been duly
and validly authorized by all necessary action on the part of Parent. This
Agreement has been duly executed and delivered by Parent. If this Agreement is
being executed in a representative or fiduciary capacity with respect to Parent,
the person signing this Agreement has full power and authority to enter into and
perform this Agreement.

4.2 Non-Contravention. The execution, delivery and performance of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof will not, (a) require Parent to obtain the
consent or approval or, or make any filing with or notification to, any
Governmental Entity, (b) require the consent or approval of any other person
pursuant to any agreement, obligation or instrument binding on Parent or its
properties and assets, (c) conflict with or violate any organizational document
or law, rule regulation, order, judgment or decree applicable to Parent or
pursuant to which any of its or its subsidiaries’ respective assets are bound or
(d) violate any other material agreement to which Parent or any of its
subsidiaries is a party.

5. EFFECTIVENESS; TERMINATION; NO SURVIVAL. This Agreement shall become
effective upon its execution by Stockholder and Parent or upon the execution of
the Merger Agreement by all parties thereto, whichever is later. This Agreement
may be terminated at any time by mutual written consent of Stockholder and
Parent. This Agreement, and the obligations of Stockholder hereunder, including,
without limitation, Stockholder’s obligations under Section 1 and Section 2
above, shall automatically terminate, without any action by the parties hereto,
upon the earlier to occur of the following: (i) such date and time as the Merger
shall become effective in accordance with the terms and provisions of the Merger
Agreement; (ii) such date and time as the Merger Agreement shall have been
validly terminated pursuant to ARTICLE VII thereof; or (iii) the date and time
of any amendment, modification, change or waiver, which waiver is made at the
request of, or with the consent of, Parent, Merger Sub or their respective
Representatives, to the terms of the Merger Agreement or one or more of the CVR
Agreements executed after the date hereof that (a) is not consented to in
writing by the Stockholder in its sole discretion and (b) is or results in
(x) any change (adverse-to-Stockholder) to the economic terms of the CVRs as set
forth in the Merger Agreement and the forms of CVR Agreements attached thereto,
as they exist on the date hereof, or (y) any change to the Merger Agreement
provisions governing the economic terms of any potential cash payment that may
be paid to the Company’s stockholders (including Stockholder), or (z) any change
in the form of consideration payable pursuant to the Merger Agreement or the CVR
Agreements as in effect on the date hereof (provided that the addition of
consideration in any form, without the reduction or elimination of any part of
the full amount of each respective form of consideration as called for in the
Merger Agreement or the CVR Agreements as in effect on the date hereof, shall
not be considered such a “change in the form of consideration”) (i.e., “exactly
the same thing but with some more of the same too or with something else extra
too” shall not be considered such a “change in the form of consideration”).



--------------------------------------------------------------------------------

6. FURTHER ASSURANCES. Subject to the terms of this Agreement, from time to
time, Stockholder shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.

7. MISCELLANEOUS.

7.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

7.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties without the prior written consent of the
other.

7.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

7.4 Specific Performance; Injunctive Relief; Attorneys Fees. The parties hereto
acknowledge that parties will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
the other party set forth herein. Therefore, it is agreed that, in addition to
any other remedies that may be available upon any such violation, each party
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to such party at
law or in equity and each party hereby irrevocably and unconditionally waives
any objection to the other party seeking so to enforce such covenants and
agreements by specific performance, injunctive relief and other means. If any
action, suit or other proceeding (whether at law, in equity or otherwise) is
instituted concerning or arising out of this Agreement or any transaction
contemplated hereunder, the prevailing party shall recover, in addition to any
other remedy granted to such party therein, all such party’s costs and attorneys
fees incurred in connection with the prosecution or defense of such action, suit
or other proceeding.

7.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon delivery either personally or by commercial
delivery service, or sent via email, to the parties at the addresses or e-mail
addresses set forth on the signature page hereof (or at such other address for a
party as shall be specified by like notice).

7.6 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware (or, if such courts lack
jurisdiction, the appropriate Delaware state courts) for any actions, suits or
proceedings arising out of or relating to this Agreement (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by U.S. certified mail shall be effective service of process for any
action, suit or proceeding brought against the parties in any such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the United States of America located in the State of Delaware (or, if
such courts lack jurisdiction, the appropriate Delaware state courts) and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

7.7 Entire Agreement. The Merger Agreement, this Agreement and the Proxy granted
hereunder constitute and contain the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersede any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties respecting the subject matter hereof.

7.8 Counterparts. This Agreement may be executed in counterparts and may be
delivered by email, each of which counterparts shall be deemed an original, but
all of which together shall constitute one and the same instrument.

7.9 Captions. The captions to sections of this Agreement have been inserted only
for identification and reference purposes and shall not be used to construe or
interpret this Agreement.

7.10 Stockholder Capacity. Notwithstanding anything herein to the contrary,
Stockholder makes no agreement or understanding herein in his capacity as a
director or officer of the Company or any subsidiary of the Company, and the
agreements set forth herein shall in no way restrict Stockholder or any
designee, employee, representative or affiliate of the Stockholder who is a
director or officer of the Company or any subsidiary of the Company in the
exercise of his fiduciary duties as a director or officer of the Company or any
subsidiary of the Company or limit or affect any actions taken by any designee,
employee, representative or affiliate of the Stockholder who is a director or
officer of the Company or Stockholder solely in his capacity as an officer or
director of the Company or any subsidiary of the Company. Stockholder has
executed this Agreement solely in his capacity as the record and/or beneficial
holder of Shares.

7.11 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent or Merger Sub any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to such Shares shall remain vested in and belong to
Stockholder or his affiliates, and Parent and Merger Sub shall have no authority
to direct Stockholder in the voting or disposition of any Shares, except as
otherwise provided herein.

7.12 Option and Warrant Exercises. Nothing in this Agreement shall require
Stockholder to exercise any Option or Warrant.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

LIGAND PHARMACEUTICALS INCORPORATED       By:           Title:           
Address:  

Ligand Pharmaceuticals Incorporated

10275 Science Center Drive

San Diego, CA 92121

    Address:   Attn:   John Higgins       E-mail:   jhiggins@ligand.com    
E-mail:          

Outstanding Shares beneficially owned by Stockholder:

 

Outstanding (Company-issued) Options and Warrants beneficially owned by
Stockholder:

 

Other options, warrants or rights to purchase Shares beneficially owned by
Stockholder:



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of Metabasis Therapeutics, Inc., a
Delaware corporation (the “Company”), hereby irrevocably appoints and
constitutes John Higgins and Charles Berkman (collectively, the “Proxyholders”)
the agents, attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to all Shares (as defined in the Voting Agreement), including,
without limitation, those Shares listed on the signature page of that certain
Voting Agreement of even date herewith between Ligand Pharmaceuticals
Incorporated, a Delaware corporation (“Parent”) and Stockholder (the “Voting
Agreement”), and any and all other Shares acquired by Stockholder on or after
the date hereof and before the date this proxy terminates, to vote the Shares as
follows: the Proxyholders named above are empowered at any time before
termination of this proxy to exercise all voting and other rights (including,
without limitation, the power to execute and deliver written consents with
respect to the Shares) of the undersigned at every annual, special or adjourned
meeting of the Company’s stockholders, and in every written consent in lieu of
any such meeting, or otherwise, (i) in favor of the approval of the merger of
Moonstone Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), with and into the Company pursuant to that
certain Agreement and Plan of Merger by and among Parent, Merger Sub, the
Company and David F. Hale as Stockholders’ Representative (the “Merger
Agreement”), and in favor of adoption of the Merger Agreement; (ii) against any
Acquisition Proposal or Superior Proposal (each as defined in the Merger
Agreement); and (iii) except as otherwise agreed to in writing in advance by
Parent, against any proposal or transaction which would reasonably be expected
to prevent or delay the consummation of the Merger or the Merger Agreement.

The Proxyholders may not exercise this proxy on any other matter. Stockholder
may vote the Shares on all matters other than those set forth in the immediately
preceding paragraph. The proxy granted by Stockholder to the Proxyholders hereby
is granted as of the date of this Irrevocable Proxy in order to secure the
obligations of Stockholder set forth in Section 1.2 of the Voting Agreement, and
is irrevocable in accordance with subdivision (e) of Section 212 of the Delaware
General Corporation Law.

This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms. Upon the execution hereof, all prior
proxies given by the undersigned with respect to the Shares and any and all
other shares or securities issued or issuable in respect thereof on or after the
date hereof are hereby revoked and no subsequent proxies will be given until
such time as this proxy shall be terminated in accordance with its terms. Any
obligation of the undersigned hereunder shall be binding upon the successors and
assigns of the undersigned. The undersigned Stockholder authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Election at any meeting of the stockholders of the Company.

This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned. Nothing in this Proxy shall require a Stockholder to exercise any
Option or Warrant or authorize the Proxyholders to exercise any Option or
Warrant or take any other action with respect to any Options or Warrants owned
of record and/or beneficially owned by Stockholder or over which Stockholder
exercises voting power.

 

Dated: October 26, 2009   ______________________________________